Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of application , filed in country on date , and second application , filed in country on  date .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 10, 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 10, the claim recites the following, each of which renders the claim indefinite:
	
“(b) step.” (unclear antecedent basis, there is no step (b) anywhere in the claim).

With respect to Claims 14-18, the claim recites the following, each of which renders the claim indefinite:
	
“The non-transitory computer-readable medium” (unclear antecedent basis, there is no mention of The non-transitory computer readable medium, in independent Claim 13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 7-11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,497,131 in view of Divakaran et al (U.S. Patent Pub. No. 2014/0347475, hereafter referred to as Divakran). 

Claims in Pending Application 
Claims in Patent No. ‘131 in view of Divakran
1
1
2
2
3
2
4
3
5
4
7
5
8
6
9
6
10
7
11
8
13
9
14
10
15
10
16
11
17
12


	The Patent Claims are identical to the Claims of the present application except that the patent claims list displaying the new line for tracking objects, as shown in the present application. However, Divakran teaches tracking objects and when objects are occluded setting new tracking lines around the object (paragraph 62-paragraph 70). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Patent claims to include when objects are occluded to generate new lines of tracking around the object taught by Divakran, motivated by object tracking in a populated area is a challenging problem, due to the need to effectively handle static and dynamic occlusions (paragraph 22, Divakran).
	This is a provisional obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When reviewing independent claims 1, 7, 13, and based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-18 are held to claim an abstract idea without reciting elements that amount to significantly more than the abstract idea and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101. The Examiner will analyze Claim 1, and similar rationale applies to independent Claim/s 7, 13.  The rationale, under MPEP § 2106,  for this finding is explained below:  
The claimed invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception, as defined below. The following two step analysis is used to evaluate these criteria.
Step 1: Is the claim directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter?
When examining the claim under 35 U.S.C. 101, the Examiner interprets that the claims is related to a machine since the claim is directed to a monitoring system comprising. 
Step 2a, Prong 1: Does the claim wholly embrace a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception?
The Examiner interprets that the judicial exception applies since Claim 1 limitation of setting a monitoring line, detect overlapping between an object, and wherein if overlapping id detected are directed to an abstract idea. The claim is related to metal processing by a person that is looking a display surveillance video screen to determine that that line is blocked by an object and must determine the new line for monitoring the surveillance video. 
Step 2a, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The Examiner interprets that Claim 1 limitation does not provide additional elements or combination of additional elements to a practical application since the claims are just moving the monitoring line from one area of the display to another area of display when the line is blocked. Furthermore, the claims do not describe in detail the image processing steps of the monitor line for a judicial exception. Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"), See MPEP §2106.04(a).
Step 2b: If a judicial exception into a practical application is not recited in the claim, the Examiner must interpret if the claim recites additional elements that amount to significantly more than the judicial exception. 
The Examiner interprets that the Claims do not amount to significantly more since the Claim/s is/state using a memory for storing information and a processor for execute instruction.
Furthermore, the generic computer components of the memory or processor recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
Claims 2-6, 8-12, 14-18 depending on the independent claim/s include all the limitation of the independent claim. The Examiner finds that Claim 1, 7, 14 does not states significantly more since the claim only recites setting a monitoring line.
Thus, Claims 1-18 recite the same abstract idea and therefore are not drawn to the eligible subject matter as they are directed to the abstract idea without significantly more.
Therefore, the Examiner interprets that the claims are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adachi (U.S. Patent Pub. No. 2017/0076465, hereafter referred to as Adachi) in view of Divakaran et al (U.S. Patent Pub. No. 2014/0347475, hereafter referred to as Divakaran)

Regarding Claims 1, Adachi teaches a monitoring system comprising: 
at least one memory storing instructions (paragraph 15, Adachi teaches using a computer readable storage medium, which contains a processor); and 
at least one processor coupled to the at least one memory and configured to execute the instructions to (paragraph 15, Adachi teaches using a computer readable storage medium, which contains a processor): 
set a monitoring line in an image acquired from an image capturing unit (paragraph 38, paragraph 40-paragraph 50, Figure 5, Adachi teaches the user sets a line or a region of monitoring.);
Adachi does not explicitly disclose detect overlapping between an object in the image and the monitoring line, wherein if overlapping is detected a new monitoring line according to the object is set.  
Divakran is in the same field of art of surveillance image processing. Further, Divakran teaches detect overlapping between an object in the image and the monitoring line (paragraph 49, paragraph 50-paragraph 52, Divakaran teaches tracking an object and determine the occlusion region of the object.), wherein if overlapping is detected a new monitoring line according to the object is set (paragraph 49, paragraph 50-paragraph 52, paragraph 54-paragraph 56, Divakaran teaches tracking an object and determines the occlusion region of the object and if the object is occluded the system then tracks objects by changing the occlusion region of the object to track half of the object until the region is not occluded anymore, Divakaran.).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adachi by incorporating the occlusion detection area that is taught by Divakaran, to make the invention to make an invention that tracks objects and determines when there is an occlusion region the system must change the tracking region of the object; thus, one of ordinary skilled in the art would be motivated to combine the references since object tracking in a populated area is a challenging problem, due to the need to effectively handle static and dynamic occlusions (paragraph 22, Divakran).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claims 2, 8, 14, Adachi in view of Divakaran teaches wherein the at least one processor is configured to: set, if overlapping is detected the new monitoring line on a pre-designated side according to an outer edge of the object (paragraph 49, paragraph 50-paragraph 52, paragraph 54-paragraph 56, Divakaran).

In regards to Claims 3, 9, 15, Adachi in view of Divakaran teaches wherein the at least one processor is configured to: set, if overlapping is detected the new monitoring line in a pre-designated region according to an outer edge of the object (paragraph 60-paragraph 65, Divakaran).  

In regards to Claims 4, 10, Adachi in view of Divakaran teaches wherein the at least one processor is further configured to, display an image acquired from a monitoring camera and the monitoring line on a screen of a display apparatus (paragraph 30, Adachi teaches displaying the object and detecting the object moving past a region.), wherein, erase, if overlapping is detected the portion of the monitoring line that overlaps with the object from the screen and displays a new monitoring line on the screen (paragraph 60-paragraph 65, paragraph 67, Divakaran).  

In regards to Claims 5, 11, 17, Adachi in view of Divakaran teaches wherein the at least one processor is further configured to, a notification unit configured to, perform, if a new line is set notification to that effect to an external device (paragraph 60-paragraph 65, paragraph 67, paragraph 69-pararaph 71, Divakaran).  

In regards to Claims 6, 12, 18, Adachi in view of Divakaran teaches wherein the at least one processor is configured to: move, wherein if overlapping is detected the monitoring line such that it does not overlap with the object (paragraph 60-paragraph 65, paragraph 67, paragraph 69-pararaph 71, Divakaran).  

Regarding Claims 7 & 13, Adachi teaches a monitoring method comprising: 
setting a monitoring line in an image acquired from an image capturing device (paragraph 38, paragraph 40-paragraph 50, Figure 5, Adachi teaches the user sets a line or a region of monitoring.).
Adachi does not explicitly disclose detecting overlapping between an object in the image and the monitoring line; and 
setting a new monitoring line according to the object if overlapping is detected.
Divakran is in the same field of art of surveillance image processing. Further, Divakran teaches detecting overlapping between an object in the image and the monitoring line (paragraph 49, paragraph 50-paragraph 52, Divakaran teaches tracking an object and determine the occlusion region of the object.); and 
setting a new monitoring line according to the object if overlapping is detected (paragraph 49, paragraph 50-paragraph 52, paragraph 54-paragraph 56, Divakaran teaches tracking an object and determines the occlusion region of the object and if the object is occluded the system then tracks objects by changing the occlusion region of the object to track half of the object until the region is not occluded anymore, Divakaran.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adachi by incorporating the occlusion detection area that is taught by Divakaran, to make the invention to make an invention that tracks objects and determines when there is an occlusion region the system must change the tracking region of the object; thus, one of ordinary skilled in the art would be motivated to combine the references since object tracking in a populated area is a challenging problem, due to the need to effectively handle static and dynamic occlusions (paragraph 22, Divakran).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 16, Adachi in view of Divakaran teaches rendering the monitoring line on the image acquired from the image capture unit to generate an image for monitoring and displaying the generated image for monitoring on a screen of a display apparatus (paragraph 30, Adachi teaches displaying the object and detecting the object moving past a region.); and if overlapping is detected, erasing the portion of the monitoring line that overlaps with the object from the image for monitoring, rendering a new monitoring line, and displaying the acquired image for monitoring on the screen (paragraph 60-paragraph 65, paragraph 67, Divakaran).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665